 



Exhibit 10-3
THE PROCTER & GAMBLE 2003 NON-EMPLOYEE DIRECTORS’
STOCK PLAN
(as amended October 9, 2007)
ARTICLE A — Purpose.
     The purposes of The Procter & Gamble 2003 Non-Employee Directors’ Stock
Plan (the “Plan”) are to strengthen the alignment of interests between the
non-employee Directors (“Participants”) and the shareholders of The Procter &
Gamble Company (the “Company”) through ownership behavior and the increased
ownership of shares of the Company’s common stock (“Common Stock”). This will be
accomplished by allowing each Participant to elect voluntarily to convert a
portion or all of his/her cash fees for services as a Director into Common Stock
or RSUs (as hereinafter defined), and by granting Participants (i) restricted
stock units or other awards related to the price of Common Stock (“RSUs”),
(ii) shares of Common Stock restricted in a manner determined by the Committee
(“Restricted Shares”), (iii) non-qualified options to purchase shares of Common
Stock (“Stock Options”), and/or (iv) stock appreciation rights (“SARs”).
ARTICLE B — Administration.

1.   The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Board”), or such other committee as may be
designated by the Board (the “Committee”). The Committee shall consist of not
less than three (3) members of the Board who are “Non-Employee Directors” as
defined in Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934
Act”), as amended, or any successor rule or definition adopted by the Securities
and Exchange Commission, or such other number of Non-Employee Directors required
from time to time by such rule or any successor rule adopted by the Securities
and Exchange Commission, to be appointed by the Board from time to time and to
serve at the discretion of the Board. The Committee may establish such
regulations, provisions, and procedures within the terms of the Plan as, in its
opinion, may be advisable for the administration and operation of the Plan, and
may designate the Secretary of the Company or other employees of the Company to
assist the Committee in the administration and operation of the Plan and may
grant authority to such persons to execute documents on behalf of the Committee.
The Committee shall report to the Board on the administration of the Plan not
less than once each year.   2.   Subject to the express provisions of the Plan,
the Committee shall have authority: (i) to allow Participants the right to elect
to receive fees for services as a Director in either cash or an equivalent
amount of whole shares of Common Stock or RSUs of the Company, or partly in cash
and partly in whole shares of the Common Stock or RSUs of the Company, subject
to such conditions or restrictions, if any, as the Committee may determine;
(ii) to grant Participants Restricted Shares, subject to such conditions or
restrictions, if any, as the Committee may determine; (iii) to grant RSUs,
subject to such conditions or restrictions, if any, as the Committee may
determine; (iv) to grant Participants Stock Options, subject to such conditions
or restrictions, if any, as the Committee may determine; (v) to grant
Participants SARs, subject to such conditions or restrictions, if any, as the
Committee may determine; (vi) to make all other determinations it deems
necessary or advisable for administering the Plan; and (vii) to provide for
special terms for any RSUs, Restricted Shares, Stock Options, SARs or other
awards granted to Participants who are foreign nationals or who reside outside
of the United States of

 



--------------------------------------------------------------------------------



 



    America in order to fairly accommodate for differences in local law, tax
policy or custom and to approve such supplements to or amendments, restatements
or alternative versions of the Plan as the Committee may consider necessary or
appropriate for such purposes (without affecting the terms of the Plan for any
purpose); and to make all other determinations it deems necessary or advisable
for administering the Plan.

ARTICLE C — Participation.
     Participation in the Plan shall be limited to non-employee Directors of the
Company.
ARTICLE D — Limitation on Number of Shares Available Under the Plan.

1.   The maximum aggregate number of shares available for grant under the Plan
shall be 1,000,000 shares.   2.   In addition to the shares authorized for award
by Paragraph 1 of this Article, the following shares may be awarded under the
Plan:

  (a)   shares that were authorized to be awarded under The Procter & Gamble
1993 Non-Employee Directors’ Stock Plan (the “1993 Plan”), but that were not
awarded under the 1993 Plan;     (b)   shares awarded under the Plan or the 1993
Plan that are subsequently forfeited in accordance with the Plan or the 1993
Plan, respectively; or shares tendered by or withheld from a Participant in
payment of all or part of the exercise price of a stock option awarded under the
Plan or the 1993 Plan.

ARTICLE E — Shares Subject to Use Under the Plan.
     Shares of Common Stock to be granted by the Company or delivered by the
Company upon exercise of Stock Options shall be treasury shares.
ARTICLE F —Stock Options and SARs

1.   The Committee may, from time to time, grant Participants one or more Stock
Options to purchase shares of Common Stock, each having an exercise price equal
to no less than the average of the high and low quotations for Common Stock on
the New York Stock Exchange on the day of the grant.   2.   The Committee may,
from time to time, grant Participants one or more SARs each entitling the
Participant to receive, upon exercise, a redemption differential for each such
SAR which shall be the difference between the average of the high and low
quotations for one share of Common Stock on the New York Stock Exchange on the
date of exercise and the exercise price of the SAR then being exercised. The
exercise price for each SAR granted under this Plan shall be the average of the
high and low quotations for Common Stock on the New York Stock Exchange on the
day of the grant.   3.   Stock Options and SARs shall have a term of not less
than ten (10) years from the date of grant, subject to earlier termination as
provided herein, and shall be exerciseable one hundred percent (100%) not less
than one (1) year from the date of grant, except in the case of death of a
Participant, in which case such Participant’s Stock Options or SARs

 



--------------------------------------------------------------------------------



 



    shall immediately vest and be exercisable in accordance with this Article F.
  4.   In the case of death of a Participant, the persons to whom the Stock
Options or SARs have been transferred by will or the laws of descent and
distribution shall have the privilege of exercising remaining Stock Options or
SARs or parts thereof, whether or not exercisable on the date of death of such
Participant, at any time prior to the expiration date of such Stock Options or
SARs.   5.   Stock Options are not transferable other than by will or by the
laws of descent and distribution. For the purpose of exercising Stock Options or
SARs after the death of the Participant, the duly appointed executors and
administrators of the estate of the deceased Participant shall have the same
rights with respect to the Stock Options and SARs as legatees or distributees
would have after distribution to them from the Participant’s estate, subject in
all respects to Article J hereof.   6.   If a Participant ceases to be a
Director while holding unexercised Stock Options or SARs, such Stock Options or
SARs are then void, except in the case of (i) death, in which case such Stock
Options or SARS may be transferred in accordance with this Article F and
Article J hereof, (ii) disability, (iii) retirement at the end of a term,
(iv) retirement after attaining the age of sixty nine (69), (v) resignation from
the Board following a Participant’s retirement from a principal employer in good
standing under the terms of that employer’s retirement plan, or (vi) resignation
from the Board for reasons of antitrust laws or the Company’s conflict of
interest, corporate governance or continued service policies. In cases covered
by (ii), (iii), (iv), (v) and (vi) above, the Participant shall be immediately
vested in his or her Stock Options or SARs subject to all other terms of such
Stock Options or SARs.   7.   Upon the exercise of a Stock Option, payment in
full of the exercise price shall be made by the Participant. The exercise price
may be paid for by the Participant either in cash, shares of Common Stock to be
valued at their fair market value on the date of exercise, or a combination
thereof.

ARTICLE G — Adjustments.
     In the event of any future reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, rights offering,
share exchange, reclassification, distribution, spin-off or other change
affecting the corporate structure, capitalization or Common Stock of the Company
occuring after the date of approval of the Plan by the Company’s shareholders,
(i) the amount of shares authorized to be issued under the Plan, (ii) the number
of shares covered by outstanding Stock Options, SARs, Restricted Shares or RSUs,
and (iii) the exercise price of stock options or the grant price of SARs shall
be adjusted appropriately and equitably to prevent dilution or enlargement of
rights under the Plan. Following any such change, the term “Common Stock” shall
be deemed to refer to such class of shares or other securities as may be
applicable.
ARTICLE H —Grant of Common Stock, Restricted Shares or RSUs.

1.   The Committee may grant Common Stock, Restricted Shares, or RSUs to
Participants under the Plan subject to such conditions or restrictions, if any,
as the Committee may determine.

 



--------------------------------------------------------------------------------



 



2.   The shares granted under this Article H shall be valued at the closing
price for Common Stock on the New York Stock Exchange on the day of the grant to
a Participant. All shares granted shall be full shares, rounded up to the
nearest whole share.

ARTICLE I — Additional Provisions.

1.   The Board may, at any time, repeal the Plan or may amend it except that no
such amendment may amend this paragraph, increase the total aggregate number of
shares subject to the Plan, alter the persons eligible to receive shares under
the Plan. Participants and the Company shall be bound by any such amendments as
of their effective dates, but if any outstanding grants are materially affected
adversely, notice thereof shall be given to Participants holding such grants and
such amendments shall not be applicable without such Participant’s written
consent. If the Plan is repealed in its entirety, all theretofore granted shares
subject to conditions or restrictions granted pursuant to the Plan shall
continue to be subject to such conditions or restrictions. Notwithstanding this
or any other provision of this Plan, Stock Options and SARs may not be re-priced
or re-valued except in accordance with Article G hereof.   2.   Notwithstanding
anything to the contrary in this Plan, Stock Options and SARs granted hereunder
shall vest immediately, and any conditions or restrictions on Common Stock,
Restricted Stock or RSUs shall lapse, upon a “Change in Control.” A “Change in
Control” shall mean the occurrence of any of the following:

  (a)   An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the 1934 Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty percent (20%) or
more of the then outstanding shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 2(a), shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a “Non-Control Transaction” (as hereinafter defined);     (b)
  The individuals who, as of July 10, 2001 are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least half of the
members of the Board; or, following a Merger (as hereinafter defined) which
results in a Parent Corporation (as hereinafter defined), the board of directors
of the ultimate Parent Corporation; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the 1934 Act) or other actual or

 



--------------------------------------------------------------------------------



 



      threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or     (c)  
The consummation of:

  (i)   A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction”. A “Non-Control Transaction” shall mean a Merger
where:

  (A)   the stockholders of the Company, immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the corporation resulting from such Merger (the “Surviving Corporation”) if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a “Parent Corporation”), or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation;    
(B)   the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
half of the members of the board of directors of (x) the Surviving Corporation,
if there is no Parent Corporation, or (y) if there is one or more Parent
Corporations, the ultimate Parent Corporation; and     (C)   no Person other
than (1) the Company, (2) any Related Entity, (3) any employee benefit plan (or
any trust forming a part thereof) that, immediately prior to such Merger was
maintained by the Company or any Related Entity, or (4) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities or shares, has Beneficial Ownership of twenty percent (20%) or more
of the combined voting power of the outstanding voting securities or common
stock of (x) the Surviving Corporation if there is no Parent Corporation, or
(y) if there is one or more Parent Corporations, the ultimate Parent
Corporation;

  (ii)   A complete liquidation or dissolution of the Company; or     (iii)  
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).

     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding shares or
Voting Securities as a result of the acquisition of shares or Voting Securities
by the Company which, by reducing the number of shares or

 



--------------------------------------------------------------------------------



 



Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares or Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional shares or Voting Securities which increases the percentage of the
then outstanding shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.
ARTICLE J —Consent.
     Every Participant who receives a grant of Common Stock, Stock Options,
SARs, Restricted Shares or RSUs pursuant to the Plan shall be bound by the terms
and provisions of the Plan and of any grant agreement referable thereto, and the
acceptance of any grant of shares or RSUs pursuant to the Plan shall constitute
a binding agreement between the Participant and the Company and any successors
in interest to any of them. Every person who receives Stock Options or SARs, in
accordance with Article F hereof, that a Participant received pursuant to the
Plan shall, in addition to such terms and conditions as the Committee may
require upon such grant, be bound by the terms and provisions of the Plan and of
the grant of Stock Options or SARs referable thereto, and the acceptance of any
grant of shares or RSUs by such person shall constitute a binding agreement
between such person and the Company and any successors in interest to any of
them. The Plan shall be governed by and construed in accordance with the laws of
the State of Ohio, United States of America.
ARTICLE K — Duration of Plan.
     The Plan shall be effective as of January 1, 2004 and terminate on
December 31, 2013 unless a different termination date is fixed by the
shareholders or by action of the Board but no such termination shall affect the
prior rights under the Plan of the Company or of anyone to whom Common Stock,
Stock Options, SARs, Restricted Shares or RSUs have been granted prior to such
termination.

 